      2:20-cv-00970-RMG          Date Filed 05/10/21      Entry Number 26        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Kendall L. Small,                   )
                                    )
               Plaintiff,           )                  Civil Action No. 2:20–970-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                         ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on April 23, 2021, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge failed to appropriately evaluate

and weigh Plaintiff’s VA disability rating, the opinions of his treating physician, and Plaintiff’s

subjective complaints. (Dkt. No. 24 at 7-20). The Magistrate Judge further recommended that

the remand be with a directive to award benefits because Plaintiff is entitled to a finding of

disability as a matter of law and further administrative processing would serve no purpose. (Id. at

20). The Commissioner has advised the Court that he does not intend to file objections to the R

& R. (Dkt. No. 25).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

                                                 -1-
     2:20-cv-00970-RMG          Date Filed 05/10/21      Entry Number 26       Page 2 of 2




Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner with directions to award benefits from Plaintiff’s onset date of

August 12, 2011..

       AND IT IS SO ORDERED.




                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
May 10, 2021




                                               -2-
